Detailed Action
Summary
1. This office action is in response to the application filed on August 18, 2020. 
2. Claims 1-10 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 08/18/2020 are acceptable.
EXAMINER’S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Johnson Robert on 10/19/2020n (See an interview summary).
Specification
7. Title of the specification is amended as follows:

“Inverter Device Configured to Operate in a CCM and Sequentially Operate in Buck and Boost Phases”.
Allowable Subject Matter
8. Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
In re to claim 1, claim 1 recites, inter alia, “converter circuit including 10a first inductor having a first terminal that is adapted to be coupled to a positive terminal of the power source to receive the DC input voltage therefrom, and a second terminal, a first switch having a first terminal that is 15coupled to said second terminal of said first inductor, a second terminal that is adapted to be coupled to a negative terminal of the power source, and a control terminal that is to receive the first control signal, a second switch having a first terminal that is 20coupled to said first terminal of said first inductor, a second terminal, and a control terminal that is to receive the second control signal, a second inductor is coupled between said second terminals of said first and second switches, 25a diode having an anode that is coupled to said second terminal of said first inductor, and a cathode, and21 a capacitor having a first terminal that is coupled to said cathode of said diode, and a second terminal that is coupled to said second terminal of said second switch, a voltage across said capacitor serving 5as the DC intermediate voltage; and an output circuit coupled to said capacitor to receive the DC intermediate voltage therefrom, to further receive a control input, and generating an alternating current (AC) output voltage based on the 10DC intermediate voltage and the control input.”

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations. 
In re to claims 2-10, claims 2-10 depend from claim 1, thus are also allowed for the same reasons provided above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guan (10186968) invention relates to direct current conversion technology, more particularly, to a direct current converter. Figs. inductor unit 123 includes a controller and at least two switchable inductors (see, e.g., FIGS. 5A-SC and 6A-6C). The controller is configured to control the at least two switchable inductors to be coupled in parallel between the positive convened voltage output terminal OUTPUT+ and the negative convened voltage output terminal OUTPUT- when the first switch 121 and the second switch 122 are both turned on.
Athalye (20140266125) the present inventive concepts relate to voltage converter circuits, and, more particularly, to buck-boost voltage converter circuits for solid state lighting apparatus.

Contact information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Examiner, Art Unit 2839